PER CURIAM.
In contravention of the well-settled requirement for asserting excusable neglect, Appellant’s motion to set aside the final judgment in this case was unsupported by sworn statements or affidavits. See Chase Home Loans, LLC, v. Sosa, 104 So.3d 1240, 1240 (Fla. 3d DCA 2012) (“[A]s we often have said, unsworn representations of counsel about factual matters do not have any evidentiary weight in the absence of a stipulation.”); see also Lederman v. Shore, 707 So.2d 1134, 1135 (Fla. 4th DCA 1998) (rejecting affidavits not made under oath). For this reason, we affirm.
Affirmed.
FERNANDEZ, J., concurs in result only.